FILED

DEC ' 2 2013
UNITED STATES DISTRICT COURT C|ark, U.S. Dlstr|ct& Bankruptcy
FOR THE DISTRICT OF  COUFtS f0|’ 519 Di$t|`l|}t Df C€llllmbia

Antoin Washington, )

Plaintiff, §

v. § Civil Action No.  °"  
United States Postal Service, g

Defendant. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The Court will grant the application and will dismiss
the case for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal
of a case "at any time" subject matter jurisdiction is found wanting).

Plaintiff, a District of Columbia resident, sues the United States Postal Service because he
allegedly did not receive his MP3 musical device that was serviced and "mailed back" to him on
August 5, 2013. Compl. at 2. Plaintiff alleges that "somewhere in between the [Postal Service]
and my residence, the device got misplaced or loss [sic], because l never received it." Id. He
seeks a total of $2170.70 in damages. Id.

Under the doctrine of sovereign immunity, the United States may not be sued without its
consent, and "the existence of consent is a prerequisite for jurisdiction." United States v,
Milchell, 463 U.S. 206, 212 (1983). The United States has consented to be sued for monetary
damages under certain circumstances set out in the F ederal Tort Claims Act ("FTCA), 28 U.S.C.

§§ 1346, 2671-80, but the FTCA specifically precludes a suit predicated on "[a]ny claim arising
l

out of loss, miscarriage, or negligent transmission of letters or postal matter." 28 U.S.C.

§ 2680(b). A separate Order of dismissal accompanies this Memorandum Opinion.

  ma

United States district Judge

sil-
Date: November  § , 2013